DETAILED ACTION

Information Disclosure Statement
The IDS filed 4/27/21 has been considered and entered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1,2,6,9,10, 14,17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al (US 2013/0049928 hereinafter Moore).


As to claim 1,   
Moore discloses a system for adaptive authentication, comprising: 
at least one processor;   Fig 5 512
and memory  Fig 5 514
including instructions  Fig 5 550
that, when executed by the at least one processor, cause the at least one processor to: 
receive a request 
	Fig 3 2D in view of [0042] redirect message (2D) with the access request
at a first entity Fig 3 220 Identity Provider
from a second entity Fig 3 104 check-in station
for secure data 
[0046] instructions to issue the new visitor access medium
in view of [0046] visitor access medium 410
of a user, [0046] particular visitor

wherein the second entity Fig 3 104 check-in station
is remote see Fig 3
from the first entity; Fig 3 220 Identity Provider

transmit a prompt Fig 3 3 Login Form
to a user device Fig 3 208 visitor interface
associated with the user  [0046] particular visitor
for authentication of the user  [0033] visitor authentication 
and authentication of the request; 
Fig 3 2D in view of [0042] redirect message (2D) with the access request

receive a response to the prompt; Fig 3 4 CRED
authenticate the user 
[0043] authenticate the visitor using the employer authentication credentials
and the request Fig 3 2D in view of [0042] redirect message (2D) with the access request
based on the response; 
Fig 3 4 CRED
in view of [0043] authenticate the visitor using the employer authentication 
credentials
and transmit  Fig 3 15
the secure data 
[0046] instructions to issue the new visitor access medium
in view of [0046] visitor access medium 410
of the user [0046] particular visitor
to the second entity. Fig 3 104 check-in station
As to claim 2,   
Moore discloses wherein 
the user [0046] particular visitor
and the second entity Fig 3 104 check-in station
have a similar physical location.  
[0026] when visitor arrives at host physical site 110
in view of Fig 1 showing 104 within 110

As to claim 6,   Moore discloses
	wherein the prompt Fig 3 3 Login Form
includes directions [0043] window 406 that includes the visitor organizations log-in interface
for the user [0046] particular visitor
to authenticate [0033] visitor authentication
at an automated teller machine (ATM).  Fig 1 110

*[0018] of applicant spec broadens the term ATM to include Moore's check in station 104
 Claim 9 is rejected on the basis previously presented in the rejection of claim 1.

Claim 10 is rejected on the basis previously presented in the rejection of claim 2.

Claim 14 is rejected on the basis previously presented in the rejection of claim 6.

Claim 17 is rejected on the basis previously presented in the rejection of claim 1.

Claim 18 is rejected on the basis previously presented in the rejection of claim 2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims  3-5, 11, 12, 13, and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Moore in view DeSoto et al (US 10504103 hereinafter Desoto)



As to claim 3,   
Moore does not disclose wherein to authenticate the user and the request includes instructions to: receive 
location information from the second entity; receive location information from the user device; and determine the location information of the second entity corresponds to the location information of the user device.

DeSoto teaches
receive location information C5 53-58 trusted application transmits the QR code image to 108
from the second entity; C5 53-58 the trusted application 

receive location information C5 53-58 user may scan the QR code displayed on 104
from the user device;  Fig 1 104

and determine the location information  
C5 53-58 trusted application transmits the QR code image to 108
of the second entity C5 53-58 the trusted application

corresponds to C7 49-58 the camera on trusted device 102 can QR code displayed on device 104

the location information C5 53-58 user may scan the QR code displayed on 104
of the user device. Fig 1 104
	 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Moore and DeSoto as elements known in the prior art combined to yield predictable results.  For example, Desoto suggests entering credential in C5 49-51 which corresponds to Moore's authentication shown in Fig 3.  However,    Desoto also suggests a 2nd factor authentication with is location based authentication whereby a trusted device scans a QR code sent to an untrusted device to establish the location of the trusted device thereby providing a second factor authentication.


Claim 4 is  rejected on the basis previously presented in the rejection of claim 3. 



As to claim 5, 
Moore discloses
response  Fig 3 4 CRED
is received from the second entity Fig 3 104 check-in station in view of  Fig 3 4

Moore does not disclose
wherein the response is received from the second entity and includes decoded data from the QR code.

DeSoto teaches
wherein the response includes decoded data from the QR code.
		C5 53-58 the trusted application decodes the scanned QR code and transmits the 
information

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Moore and DeSoto as elements known in the prior art combined to yield predictable results.  For example, Desoto suggests entering credential in C5 49-51 which corresponds to Moore's authentication shown in Fig 3.  However,    Desoto also suggests a 2nd factor authentication with is location based authentication whereby a trusted device scans a QR code sent to an untrusted device to establish the location of the trusted device thereby providing a second factor authentication.

Claim 11 is rejected on the basis previously presented in the rejection of claim 3.
Claim 12 is rejected on the basis previously presented in the rejection of claim 4.
Claim 13 is rejected on the basis previously presented in the rejection of claim 5.

Claim 19 is rejected on the basis previously presented in the rejection of claim 3.



Claims  7, 15, and 20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore in view of  Desoto in further view of  Grigg et al ( US 2015/0229622 hereinafter Grigg).

 As to claim 7, Moore in view of  Desoto teaches all the subject matter pointed out in the above 103 rejection of parent claim 6.

As to claim 7,   
Neither Moore nor Desoto discloses
receive data from the ATM including payment card information and a personal identification number (PIN); authenticate the user and the request based on the payment card information and PIN received from the ATM by comparing payment card information and PIN to data stored in a profile for the user
	
	Grigg teaches
receive data from the ATM including payment card information and a personal identification number (PIN); authenticate the user and the request based on the payment card information and PIN received from the ATM by comparing payment card information and PIN to data stored in a profile for the user
	see [0050]

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Moore and DeSoto with those of Grigg as elements known in the prior art combined to yield predictable results.  For example, Grigg teaches that an ATM may authenticate a user based on a payment card and PIN.  Likewise, Moore discloses that a card may be presented to a PACS system in order to gain access see [0004].  Therefore, it would be obvious to incorporate the teachings of Grigg into the invention of Moore to allow paid access to venues.  In other words, Moore is directed to access control systems which control access to physical spaces. By incorporation of Grigg, access may require, in addition to authentication, actual payment using a payment card. 

Claim 15 is rejected on the basis previously presented in the rejection of claim 7.
Claim 20 is rejected on the basis previously presented in the rejection of claim 7.




Claims  8  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moore in view of  Desoto in further view of  Grigg in further view of Raj al ( US 2013/0226799 hereinafter Raj).

 As to claim 8, Moore in view of  Desoto in view of Grigg teaches all the subject matter pointed out in the above 103 rejection of parent claim 7.

As to claim 7,   
Neither Moore nor Desoto nor Grigg discloses
transmit a first code to the second entity; receive a second code from the ATM; and verify the first code matches the second code.

	Raj teaches
transmit a first code to the second entity; receive a second code from the ATM; and verify the first code matches the second code.
	see [0020]

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Moore and DeSoto with those of Grigg with those of Raj as elements known in the prior art combined to yield predictable results.  For example, Raj teaches an alternative to the use of an ATM card by using an authentication code to authenticate a user to an ATM.  The teachings of Raj can therefore be incorporated into the system of Moore as an alternative to or in addition to the entry of user credentials.
Claim 18 is rejected on the basis previously presented in the rejection of claim 8.



 
		

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431